— Appeal from a judgment of the Supreme Court (Elliot, J.), entered December 14, 2012 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a determination of the Board of Parole rendered in May 2011 which denied his request for parole release and ordered his next appearance in 24 months. The Attorney General has advised this Court that petitioner reappeared before the Board on June 4, 2013 and his request for parole release was again denied. In view of this, the appeal is now moot and must be dismissed (see Matter of Lopez v Evans, 102 AD3d 1029, 1030 [2013]). Contrary to petitioner’s argument, he has not demonstrated that the exception to the mootness doctrine applies (see Matter of Hodge v Evans, 102 AD3d 1049 [2013], lv denied 21 NY3d 852 [2013]).
Peters, P.J., Stein, Garry and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.